         Case 1:19-cv-00114-PEC Document 74 Filed 02/27/19 Page 1 of 3



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                      BID PROTEST
____________________________________
                                              )
INTERMARKETS ALLIANCE and USFI, INC., )
                                              )
                                              )
                          Plaintiffs,         )   No. 19-0114
                                              )
      v.                                      )   Judge Campbell-Smith
                                              )
THE UNITED STATES,                            )
                                              )
                          Defendant.          )
and                                           )
                                              )
KGL Food Services WLL and                     )
ANHAM FZCO,                                   )
                                              )
                   Intervenor-Defendants      )
                                              )

            UNOPPOSED APPLICATION FOR ACCESS TO INFORMATION
              UNDER PROTECTIVE ORDER BY OUTSIDE COUNSEL

        1. I, Sarah A. Hill, hereby apply for access to protected information covered
by the Protective Order issued in connection with this proceeding.

        2. I am an attorney with the law firm of Crowell & Moring LLP and have been
retained to represent KGL Food Services WLL, a party to this proceeding.

       3. I am not a member of the bar of the United States Court of Federal Claims (the court).

        4. My professional relationship with the party I represent in this proceeding and its
personnel is strictly one of legal counsel. I am not involved in competitive decision making as
discussed in U.S. Steel Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984), for or on behalf of
the party I represent, any entity that is an interested party to this proceeding, or any other firm
that might gain a competitive advantage from access to the information disclosed under the
Protective Order. I do not provide advice or participate in any decisions of such parties in matters
involving similar or corresponding information about a competitor. This means that I do not, for
example, provide advice concerning, or participate in decisions about, marketing or advertising
strategies, product research and development, product design or competitive structuring and
composition of bids, offers, or proposals with respect to which the use of protected information
could provide a competitive advantage.

       5. I identify here (by writing “none” or listing names and relevant circumstances)


                                                 1
            Case 1:19-cv-00114-PEC Document 74 Filed 02/27/19 Page 2 of 3



those attorneys in my firm who, to the best of my knowledge, cannot make the representations
set forth in the preceding paragraph: None

        6. I identify here (by writing “none” or listing names, position, and responsibilities)
any member of my immediate family who is an officer or holds a management position with an
interested party in the proceeding or with any other firm that might gain a competitive advantage
from access to the information disclosed under the Protective Order. None

        7. I identify here (by writing “none” or identifying the name of the forum, case
number, date, and circumstances) instances in which I have been denied admission to a
protective order, had admission revoked, or have been found to have violated a protective order
issued by any administrative or judicial tribunal: None

       8. N/A

        9. I have read the Protective Order issued by the court in this proceeding. I will
comply in all respects with that order and will abide by its terms and conditions in handling any
protected information produced in connection with the proceeding.

       10. I acknowledge that a violation of the terms of the Protective Order may result in
the imposition of such sanctions as may be deemed appropriate by the court and in possible civil
and criminal liability.

                                             *   *   *

       By my signature, I certify that, to the best of my knowledge, the representations set forth
above (including attached statements) are true and correct.



                                                             February 27, 2019
Signature                                                    Date Executed

Sarah A. Hill, Associate
Typed Name and Title

Tele: (202) 624-2844 Fax: (202) 628-5116
Telephone & Facsimile Numbers

shill@crowell.com
E-mail Address




                                                 2
            Case 1:19-cv-00114-PEC Document 74 Filed 02/27/19 Page 3 of 3




                                                      February 27, 2019
Signature                                             Date Executed

John E. McCarthy, Jr., Partner (Attorney of Record)
Typed Name and Title

Tele: (202) 624-2579 Fax: (202) 628-5116
Telephone & Facsimile Numbers

jmccarthy@crowell.com
E-mail Address




                                               3
